t c memo united_states tax_court georgia c farber petitioner v commissioner of internal revenue respondent docket no filed date clark garen for petitioner michael s hensley for respondent memorandum opinion foley judge the issues for decision are whether relating to petitioner is entitled to deduct expenses relating to her retail activity entitled to certain itemized_deductions and liable for an accuracy-related_penalty pursuant to sec_6662 the parties submitted this case fully stipulated pursuant to rule background in petitioner was employed as a professor of nursing at santa monica community college and began a retail activity selling candles petitioner did not maintain a general ledger financial statements records of insurance records of appraisal records of advertising or a separate bank account relating to her retail activity further petitioner did not create income and expense worksheets business or marketing plans operating budgets cost-benefit analyses or financial projections relating to the activity nor did she obtain a business license or fictitious business name relating to her retail activity expenses relating to petitioner’s retail activity were billed to her and paid out of her personal accounts on date petitioner filed her federal_income_tax return return which included a schedule c profit or loss from business and a schedule a itemized_deductions on schedule c petitioner reported dollar_figure of gross_receipts and claimed dollar_figure of expense deductions for advertising insurance taxes licenses travel utilities and other expenses relating 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to her retail activity schedule c expenses on schedule a petitioner deducted charitable_contributions tax preparation fees and unreimbursed employee_expenses in respondent conducted an examination of petitioner’s return in a notice_of_deficiency dated date and relating to petitioner’s return respondent stated it is determined that you realized neither a gain nor loss from the operation of your candle activity for the tax_year ending date since you failed to maintain adequate book sic and records we have determined that you have not established that you were carrying on a business within the provisions of the internal_revenue_code we are eliminating your reported gross_receipts of dollar_figure and disallowing all of your operating_expenses of dollar_figure accordingly your taxable_income is increased dollar_figure for tax_year respondent further disallowed for lack of substantiation deductions relating to charitable_contributions tax preparation fees and unreimbursed employee_expenses determined a dollar_figure deficiency and determined a dollar_figure sec_6662 accuracy-related_penalty on date petitioner while residing in california filed her petition with the court respondent in his answer filed date asserted primary and alternative positions which took into account the dollar_figure of gross_receipts increased the deficiency to dollar_figure and increased the accuracy- related penalty to dollar_figure as his primary position respondent asserted that petitioner’s retail activity was a business as his alternative position respondent asserted that petitioner’s retail activity was an activity_not_engaged_in_for_profit pursuant to section discussion we note at the outset that respondent’s determinations in this matter in both the notice_of_deficiency and the answer are confusing and in certain respects conflicting in the notice_of_deficiency respondent determined that petitioner was not carrying on a business respondent also stated that he was eliminating petitioner’s reported gross_receipts of dollar_figure and disallowing all of petitioner’s operating_expenses of dollar_figure respondent’s determination was in essence a sec_183 adjustment ie tantamount to including the gross_receipts as income but allowing expenses to the extent of that income in the answer however respondent alleged as his primary position that petitioner’s retail activity was a business and asserted as an alternative position a sec_183 adjustment the parties stipulated a number of issues which relate to whether petitioner was engaged in an activity for profit yet respondent’s primary position is that petitioner’s retail activity was a business we must address both respondent’s primary and alternative positions respondent’s primary position ie that petitioner was engaged in a business had gross_receipts and failed to substantiate her schedule c expenses is a new_theory that is inconsistent with the original determination and increases the deficiency therefore respondent’s primary position is a new_matter with respect to which respondent has the burden_of_proof see rule va educ fund v commissioner 85_tc_743 affd per curiam 799_f2d_903 4th cir 50_tc_478 petitioner on her return included gross_receipts relating to her retail activity while respondent met his burden with respect to the gross_receipts he did not establish that petitioner failed to substantiate her schedule c expenses thus we turn to respondent’s alternative position that petitioner was not engaged in an activity for profit various factors may indicate whether a taxpayer had an intent to make a profit see sec_1_183-2 income_tax regs petitioner failed to maintain books_and_records financial statements or other documents relating to her retail activity and did not conduct her activity in a businesslike manner in short petitioner did not have the requisite intent to make a profit as previously stated respondent bears and has met his burden with respect to the inclusion of the gross_receipts see rule a petitioner however substantiated her expenses relating to her retail activity accordingly pursuant to sec_183 she is entitled to deduct these expenses to the extent of the gross_income derived from the activity respondent disallowed for lack of substantiation petitioner’s deductions relating to charitable_contributions tax preparation fees and unreimbursed employee_expenses with respect to petitioner’s claimed charitable_contributions petitioner verified dollar_figure of contributions and is entitled to a deduction of that amount see sec_170 sec_1 170a- a ii income_tax regs with respect to the tax preparation fees and unreimbursed employee_expenses petitioner’s records set forth a number of payments but fail to identify to whom or for what purpose those payments were made because the evidence relating to the payment of these expenses is insufficient petitioner is not entitled to deductions see sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs respondent also determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 respondent bears and has met the burden of production relating to this penalty see sec_7491 116_tc_438 petitioner failed to exercise due care in reporting 2pursuant to sec_7491 taxpayers have the burden_of_proof unless they introduce credible_evidence relating to an issue that would shift the burden to the commissioner see rule a her expenses and failed to show that she acted with reasonable_cause and in good_faith see sec_6662 and c c 85_tc_934 sec_1 b b income_tax regs accordingly petitioner is liable for the sec_6662 accuracy-related_penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
